Opinion of the Court, Gary, J. The appellant is a corporation, under a Wisconsin charter, to conduct a lumber business. We need not go into particulars as to its character further than to say that there is in it nothing having the remotest allusion to doing a telegraph business, or buying or subscribing for shares in a telegraph company. Unless ultra vires has ceased to be a defense under any and all circumstances, it is a good defense here for the Peshtigo Company, sued upon an assessment upon shares subscribed for by it. The fact that the court made the assessment upon all stockholders as a class, does not charge the appellant, if it was not a stockholder; and if it be legally incapable of being a stockholder by subscription for shares, then it is not a stockholder. See the argument and authorities in People v. Chicago Gas Trust Co., 130 Ill. 268, at p. 283, et seq. The ease having been tried by the court without a jury, final judgment will be entered here for the Peshtigo Company upon a finding of the facts. The judgment of the Circuit Court is reversed.